Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Memorandum: As we read paragraphs 7th, 8th and 9th of the complaint we find it sufficiently alleged that the plaintiff, as well as his predecessor, manufactured beer and also sold beer which he manufactured and that the products manufactured or sold by the plaintiff, including beer, have been extensively advertised and have become well known to the trade by the name of the plaintiff’s predecessor, Genesee Bottling Co., Inc. And as we read paragraphs 18th, 19th and 20th we find it sufficiently alleged, when taken into connection with the parar graphs previously referred to, that the plaintiff and his predecessor from about *798May 6, 1932, to the date of the verification of the complaint, labeled the bottles, packages and boxes in which the beverages, liquids and fluids, including beer, manufactured, vended and distributed by him and his predecessor, with the word “ Genesee.” In our opinion, therefore, the complaint sufficiently alleges the matters concerning which the defendant seeks to have it made more definite and certain. The view which we express is, as we understand it, in accordance with the contention of the plaintiff as to the construction to be given to his pleading. All concur.